DETAILED ACTION 
1.	The office action is in response to the remarks filled on 03/09/2022.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
3.	Claim 14 is objected to because of the following informalities: “the transformer” the repeated term needs to be removed.  Appropriate correction is required.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6. Claims 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al. (20130083563).  
Regarding claim 11. Wang et al. disclose (figure 1) a system comprising: a first power delivery route (from the input 102 through 128 and 126 and through 122, 152 to output a cross 112) comprising a switch network (126, 128), a transformer (122), a first rectifier (152) and an output filter (120); and a second power delivery route (from the input 102 through 136 and 138 and through 132, 158 to output a cross 116) comprising the switch network (136, 138), the transformer (122), a second rectifier (158) and a non-isolated power converter (refer to figure 1).

Regarding claim 12. Wang et al. disclose (figure 1) wherein: a power flowing through the second power delivery route (from the input 102 through 136 and 138 and through 132, 158 to output a cross 116) is a fraction of a power flowing (the power flow from the power source 102 through the first power delivery route and the second power delivery route) through the first power delivery route (as shown on figure 1).

Regarding claim 13. Wang et al. disclose (figure 1) wherein: a first terminal of the output filter (output of 152) is connected to a positive terminal of a load (110); a second terminal of the output filter (second terminal of the output filter of 152) is connected to a first output terminal of the non- isolated power converter (connected to the first output of 104); and a second output terminal of the non-isolated power converter is connected to a negative terminal of the load (connected to the negative output of 104).

Regarding claim 14. Wang et al. disclose (figure 1) wherein: the switch network (126, 128), the transformer (122), the transformer, the first rectifier (152) and the second rectifier (158) form a dual-output isolated power converter (as shown on figure 1)

Claim Rejections - 35 USC § 103
7. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



8. Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (20080298093) in view of Chen (20130329463).    
Regarding claim 1. Jin et al. disclose an apparatus comprising: an isolated power converter (figure 3) having an input connected to an input dc power source (Vg).

Jin et al. do not specifically disclose an isolated power converter having a first output and a second output; and a non-isolated power converter having an input connected to the second output of the isolated power converter, wherein the first output of the isolated power converter and an output of the non-isolated power converter are connected in series.

Chen disclose an isolated power converter (302 figure 3) having a first output Vbus1) and a second output (Vbusn); and a non-isolated power converter (304) having an input (Vbus2) connected to the second output of the isolated power converter (to the output of 302), wherein the first output of the isolated power converter and an output of the non-isolated power converter are connected in series (Vbus1, Vbusn and Vbus2 are in series).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jin et al. invention with a four-switch buck-boost converter as disclose by Chen in order to provide a convert part of an output voltage of a first stage voltage converter, so as to reduce overall circuit power losses and improve transmission efficiency (para. 0006).


9. Claims 2 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (20080298093) in view of Chen (20130329463) and further in view of Xie et al. (20140268890).  
Regarding claim 2.  The combination of Jin and Chen disclose wherein the isolated power converter is an inductor-inductor-capacitor (LLC) (Las, Lap, Cas; Jin et al.,figure 3) resonant converter (see figure 3; Jin et al.).

The combination of Jin and Chen do not specifically disclose wherein: the non-isolated power converter is a four-switch buck-boost converter.

Xie et al. disclose (figure 5) wherein: the non-isolated power converter is a four-switch buck-boost converter (Q7, Q8, L1, Q9, and Q10, Figure 5).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of the combination of Jin and Chen invention with a four-switch buck-boost converter as disclose by Xie et al. in order to provide an input voltage Vin to an unregulated DC/DC converter stage and at least one buck-boost converter stage to produce a desired output voltage Vout (Abstract). 

Regarding claim 7. The combination of Jin and Chen disclose the apparatus wherein the isolated power converter is an LLC resonant converter configured to operate at a switching frequency approximately equal to a resonant frequency of the LLC resonant converter (The LLC series resonant converter has the following features: natural zero voltage switching at both the inverter and rectifier sides, wide load range, limited switching frequency swing) (para. 0005, Jin et al.).

Regarding claim 8. The combination of Jin and Chen disclose the apparatus of claim 1.

The combination of Jin and Chen do not specifically disclose wherein: the isolated power converter is configured as an unregulated power converter.

Xie et al. disclose (figure 2b) wherein: the isolated power converter is configured as an unregulated power converter (unregulated DC/DC converter stage 202 of FIG. 2a.) (para. 0039).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of the combination of Jin and Chen invention with a four-switch buck-boost converter as disclose by Xie et al. in order to provide an input voltage Vin to an unregulated DC/DC converter stage and at least one buck-boost converter stage to produce a desired output voltage Vout (Abstract). 

Regarding claim 9. The combination of Jin and Chen disclose wherein the isolated power converter comprises a transformer.

The combination of Jin and Chen do not specifically disclose a transformer comprising: a primary winding connected to the input of the isolated power converter through a primary switch network; a first secondary winding coupled to the first output of the isolated power converter; and a second secondary winding coupled to the second output of the isolated power converter.

Xie et al. disclose (figure 9) a transformer comprising: a primary winding (primary side of transformer T1) connected to the input (Vin) of the isolated power converter (figure 9) through a primary switch network (Q1-Q4); a first secondary winding (first secondary winding of transformer T1) coupled to the first output (V01) of the isolated power converter; and a second secondary winding coupled to the second output of the isolated power converter (Transformer T1 has a turn ratio of n, a primary winding 208 and two secondary wings 210. One end of the primary winding 208 is coupled to the node between switches Q1 and Q2 and the other end of the primary winding is coupled to the node between switches Q3 and Q4. Switches Q5 and Q6 are coupled to a respective one of the secondary windings 210 and the buck-boost converter stage 204, with the respective drains of switches Q5 and Q6 connected to a respective secondary 210 and the respective sources of the switches Q5 and Q6 connected to a circuit common point) (para. 0038).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of the combination of Jin and Chen invention with a four-switch buck-boost converter as disclose by Xie et al. in order to provide an input voltage Vin to an unregulated DC/DC converter stage and at least one buck-boost converter stage to produce a desired output voltage Vout (Abstract). 

Regarding claim 10. The combination of Jin and Chen disclose wherein the isolated power converter comprises a transformer.

The combination of Jin and Chen do not specifically disclose a transformer a primary winding connected to the input of the isolated power converter through a primary switch network; a first center-tapped secondary winding coupled to the first output of the isolated power converter; and a second center-tapped secondary winding coupled to the second output of the isolated power converter.

Xie et al. disclose (figure 9) a transformer a primary winding (primary side of transformer T1) connected to the input (Vin) of the isolated power converter through a primary switch network(Q1-Q4); a first center-tapped secondary winding (Transformer T1 is shown in FIG. 2a as a center-tapped transformer; however, in other embodiments, transformer T1 can be configured in many different ways and is not intended to be limited to a center-tapped transformer) coupled to the first output (V01) of the isolated power converter; and a second center-tapped secondary winding coupled to the second output (V02) of the isolated power converter(figure 2a and 9).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of the combination of Jin and Chen invention with a four-switch buck-boost converter as disclose by Xie et al. in order to provide an input voltage Vin to an unregulated DC/DC converter stage and at least one buck-boost converter stage to produce a desired output voltage Vout (Abstract). 

10. Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (20130083563) in view of Xie et al. (20140268890).  

Regarding claim 15. Wang et al. disclose (figure 1) the system as disclose in claim 11.

Wang et al. does not specifically disclose wherein: the non-isolated power converter is a buck-boost power converter.
Xie et al. disclose (figures 2a and 9) wherein: the non-isolated power converter (904) is a buck-boost power converter (abstract).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang et al. invention with the circuit as disclose by Xie et al. in order to provide an input voltage Vin to an unregulated DC/DC converter stage and at least one buck-boost converter stage to produce a desired output voltage Vout (Abstract).

Allowable Subject Matter
11.	 Claims 16-20 are allowed.
12.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 16. The prior art fails to teach “…a first rectifier connected to the first secondary winding through a first resonant tank; a second rectifier connected to the second secondary winding through a second resonant tank; an output filter connected to the first rectifier; and
a power converter connected to the second rectifier, wherein outputs of the output filter and the power converter are connected in series.”

Dependent claims 17-20 are allowable by virtue of their dependency.

13.	 Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3. The prior art fails to teach “…a first secondary winding, a first resonant tank, a first secondary switch network and a first output capacitor connected in cascade; and a second secondary winding, a second resonant tank, a second secondary switch network and a second output capacitor connected in cascade.”

Dependent claims 4-6 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838